Citation Nr: 0418837	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-04 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chorioretinitis 
with blindness of the left eye, evaluated as 30 percent 
disabling prior to September 10, 2002, and 40 percent 
disabling thereafter.

2.  Entitlement to a compensable rating for a fungal 
infection of the toenails of both feet with associated tinea 
pedis during the period prior to August 30, 2002.

(The additional issues of entitlement to an increased rating 
for a psychiatric disability and entitlement to a higher 
initial rating for bilateral hearing loss disability are the 
subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant had active service from September 1951 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was before the Board in October 1999 
and July 2003 when it was remanded for additional 
development.  

A hearing was held in Washington, D.C. in April 1999 before 
one of the undersigned Veterans Law Judges; a second hearing 
conducted via videoconference was held in February 2003 
before another of the undersigned Veterans Law Judges 
concerning the issues listed on the cover page and the 
additional issues which are the subjects of a separate Board 
decision at this time.  At this videoconference hearing, the 
appellant specified that he was satisfied with the 10 percent 
rating assigned for the bilateral foot disability effective 
on August 30, 2002, and wished to withdraw his appeal to that 
extent.  He has not withdrawn his appeal for a compensable 
rating for this disability prior to August 30, 2002.

By rating decision dated in February 2004, the RO granted 
service connection for hearing loss disability of the right 
ear.  The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue.  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Therefore, this issue is no longer on 
appeal.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the appellant's claims for 
an increased rating for chorioretinitis with blindness of the 
left eye and a compensable rating for a fungal infection of 
the toenails of both feet with associated tinea pedis during 
the period prior to August 30, 2002.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

With respect to the claims at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA. 

The Board also notes service connection for disability of the 
veteran's left eye was granted in an April 1964 Board 
decision.  In the rating decision implementing the Board 
decision, the disability was assigned a 30 percent 
evaluation.  The 30 percent evaluation remained in effect 
when the veteran's current claim for an increased evaluation 
was received.  The veteran has raised the issue of 
entitlement to service connection for disability of the right 
eye, essentially contending that he also has chorioretinitis 
of his right eye.  While this case was in remand status, the 
RO granted an increased evaluation of 40 percent, based upon 
the presence of blindness in the service-connected left eye 
and corrected visual acuity of 20/50 in the right eye.  The 
RO did so without addressing the issue of entitlement to 
service connection for disability of the right eye.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following actions:  

1.  After complying with the notice and 
duty to assist requirements of the VCAA 
and the implementing regulations, the RO 
should adjudicate the issue of 
entitlement to service connection for 
disability of the right eye.

2.  If appropriate, the RO should 
adjudicate the issue of whether the 
February 2004 rating decision granting a 
40 percent evaluation for eye disability 
was clearly and unmistakably erroneous. 

3.  With respect to the claims for an 
increased rating for chorioretinitis with 
blindness of the left eye and a 
compensable rating for a fungal infection 
of the toenails of both feet with 
associated tinea pedis during the period 
prior to August 30, 2002, the RO should 
send the appellant a letter providing the 
notice required under 38 U.S.C.A. §  
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003), to include notification that he 
should submit any pertinent evidence in 
his possession.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to submit 
the outstanding evidence.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering any examinations deemed 
necessary.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
The RO should also consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. § 
3.321(b)(1).  Should submission under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth. 

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	
			
               George R. Senyk	D. C. Spickler
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                     Shane A. 
Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




